DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stake or spike as required in claim 3 and the height and width adjustable panel(s) as required in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing because the preamble is directed to just the apparatus for teaching baseball pitching is set forth, but the body of the claim brings in the pitching mound and pitching rubber.  Applicant may amend the claims by reciting that the apparatus is adapted to be placed on or near a pitching mound and pitching rubber. Such an amendment would eliminate the confusion created by the presently submitted claim amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1, 2, 4-6, 12, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (5,118,103)
Claim 1, Miller discloses an apparatus for teaching baseball pitching, comprising:
a substantially flat panel (flexible net 14) having a top edge, a bottom edge, a first side edge and a second side edge (figure 1), wherein the distance between the top edge and the bottom edge defines a panel height and the distance between the first side edge and the second side edge defines a panel width;
a first partition support member combination of disposed proximate to the first side edge along the bottom edge of the flat panel (frame 12 having a first telescopic upstanding members 22/25 and foot structure 16); and
a second partition support member disposed proximate to the second side edge along the bottom edge of the flat panel, wherein the first partition support member and the second partition support member are configured to maintain the flat panel in a substantially upright position (frame 12 having a second telescopic upstanding members 22/25 and foot structure 16).  Miller teaches that the screen is for use on or around the pitching mound where there is positioned a pitching rubber (column 1, lines 6-31).  
With regards to the intended use of the claimed apparatus.  It is noted that:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 2, Miller shows the first partition support member and the second partition support member are removably attached to the flat panel (the panel is removably attached to the support frame; column 4, lines 14-19).

Claim 5, Miller the flat panel is formed from a non-rigid material (the panel is formed of a flexible net; column 2, lines 20-22).
Claim 6, Miller the non-rigid material is a mesh cloth or fabric (Miller’s netting material is a fabric).
Claim 12, Miller shows that the one of the first and second partition support members is capable of being configured to be placed on a higher point of the pitcher’s mound than another of the one of the first and second partition support members and the height of each of the first and second partition support members is adjusted so that the bottom edge of the flat panel remains substantially parallel with a top surface of the pitching plate.
With regards to the intended use of the claimed apparatus.  It is noted that:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 13, Miller shows the panel height is adjustable, therefore, capable of corresponding to a difference between an overall height and a waist height of a pitcher.
With regards to the intended use of the claimed apparatus.  It is noted that:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With regards to the intended use of the claimed apparatus.  It is noted that:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,118,103) in view of Deal (4,872,674)
Claim 3, Miller discloses the claimed device with the exception of the stake or spike.  However, as taught by Deal (figures 2 and 3) it is known in the art to provide securing means such as stakes or spikes.  It would have been obvious to one of ordinary skill in the art to have used such stake or spike for Miller’s device given that Deal teaches such is a desireable manner to secure the assembly to support surface.  One would reasonably expect the Deal’s stakes or spikes incorporated into Miller’s device to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of securing the assembly to the ground surface.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,118,103) in view of Simpson (4,160,549).
Claim 7, Miller shows the panel height is adjustable.  Miller discloses the claimed device with the exception of the panel width being adjustable.  However, as taught by Simpson (figure 1) it is known in the art to provide adjustable width panels for such structures.  It would have been obvious to one of ordinary skill in the art to have used such an adjustable panel/frame for Miller’s panel given that Simpson teaches such is a desireable manner to increase the surface of the target area. One would reasonably expect the Simpson’s adjustable width panel incorporated into Miller’s device to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of adjusting the target surface.
Claim 14, Miller as modified in view of Simpson shows the panel width is adjustable and capable of corresponding to a stride length of a pitcher.
With regards to the intended use of the claimed apparatus.  It is noted that:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,118,103) in view of Bidelman (5,722,905).
Claim 8, Miller discloses the claimed device with the exception of a carrying case for holding the various support parts and panel.  However, as taught by Bidelman (figure 8) it is known in the art to provide a carrying case.  It would have been obvious to one of ordinary skill in the art .
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  With regards to the drawing objections, applicant is required to show every feature of the invention specified in the claims.  The examiner is not expecting extensive drawing details but a simple line drawing showing a stake and directional arrows for the height adjustment feature.   The amendments to claim 1 are functional and do not affect the structure of the apparatus.  As noted above apparatus claims cover what a device is and not what a device does.  Claim 1 and newly added claims 12-15 merely containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus.  The prior art apparatus teaches all the structural limitations of the claim, therefore, it is capable of being positioned on any desired surface area including a pitching mound having a pitching rubber.  As noted above Miller teaches that the apparatus is positioned on a playing field with a pitching mound and a pitching rubber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/
 Primary Examiner, Art Unit 3711
                                                                                                                                                                                           

/ma/
30 March 2021